Exhibit 32.1 CERTIFICATIONS PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. SECTION 1350) In connection with the Annual Report of Mayfair Mining & Minerals, Inc., a Nevada corporation (the “Company”), on Form 10-K for the year ended March 31, 2011, as filed with the Securities and Exchange Commission (the “Report”), Clive de Larrabeiti, President of the Company, does hereby certify, pursuant to § 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. § 1350), that to his knowledge: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Clive de Larrabeiti Clive de Larrabeiti President September 8, 2011
